Citation Nr: 0724780	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from September 1945 
to September 1949 and from August 1952 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss, 
tinnitus, and denied an evaluation in excess of 10 percent 
for a left knee disorder.  

In an August 2006 rating decision, the RO granted an 
increased evaluation of 20 percent for the service-connected 
left knee disorder.  In correspondence received from the 
veteran in September 2006, he indicated that he was satisfied 
with the 20 percent evaluation assigned and did not wish to 
further pursue an appeal as to this matter.  Accordingly, the 
appeal as to that matter is considered withdrawn.

The veteran had requested a Board hearing in December 2004.  
However, in correspondence from the veteran dated in February 
2007, the veteran indicated that he no longer wished to 
appear for a hearing and wanted his case to be considered 
based on the evidence of record.

Finally, in a September 2006 statement, the veteran raised a 
claim of entitlement to an increased rating for his service-
connected residuals of amputated left fingers.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has currently manifested tinnitus 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
September 2003 before the initial adjudication in December 
2003.

The requirements with respect to the content of the VCAA 
notice were met in this case. VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the September 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the service connection claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the December 2003 rating decision and the November 2004 
statement of the case (SOC) and supplemental SOCs issued in 
April and August 2006 of the reasons for the denial of his 
claims and, in so doing, informed him of the evidence that 
was needed to substantiate the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).



Factual Background

Service medical records reflect that when the veteran was 
examined in September 1945 in conjunction with his enlistment 
for his first period of service, clinical evaluation of the 
ears was normal, and hearing acuity was within normal limits 
bilaterally.  The September 1949 separation examination 
reflects the same.  The veteran's August 1952 re-enlistment 
examination report also showed that clinical evaluation of 
the ears was normal, and hearing acuity was within 15/15 
bilaterally.  An August 1963 and August 1966 examination 
report also reflect that clinical evaluation of the ears was 
normal, and hearing acuity was within 15/15 bilaterally.  
Throughout both periods of service, the records are negative 
for complaints, findings, treatment or a diagnosis of hearing 
deficit or tinnitus.

The veteran filed service connection claims for several 
conditions in August 1968, but hearing loss and tinnitus were 
not claimed at that time.

A December 1968 VA examination report reflects that the 
veteran had no complaints of hearing loss or tinnitus and 
that examination revealed that the ear drums were intact and 
that no hearing loss was noted.

In August 2003 the veteran filed his original service 
connection claim for hearing loss and tinnitus and indicated 
that he had received treatment for those conditions from VA.

VA records dated from March 2002 to February 2003 show that 
when seen in March 2002, the veteran's problems included 
partial deafness, greater in the left ear than the right.  
Hearing aids were ordered following a June 2002 audiological 
evaluation.  A February 2003 record indicated that the 
veteran's hearing loss continued to be a major and worsening 
problem.

A VA audio evaluation was conducted in October 2003 and the 
claims folder was reviewed.  The veteran indicated that he 
first noticed his hearing loss in 1968.  He gave a history of 
unprotected noise exposure in service from small arms fire 
and also reported having a history of civilian noise exposure 
on an assembly line, where he never wore hearing protection.  
He also stated that he experienced moderate, bilateral, 
constant tinnitus, which he attributed to military noise 
exposure.  Testing revealed high frequency, sensorineural 
bilateral hearing loss.  The examiner observed that there was 
no evidence in the claims folder regarding hearing loss or 
tinnitus.  The examiner also indicated that the veteran gave 
a history of civilian/occupational noise exposure and 
reported a family history of hearing impairment.  The 
examiner pointed out that although the veteran indicated that 
he initially noted hearing loss in 1968, he did not then 
claim this on his original VA compensation claim, filed in 
January 1969.  The examiner opined that it was less likely 
than not that hearing loss and tinnitus were service-
connected.

Legal Analysis

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As to certain chronic 
conditions, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss), even if there is no 
record of such disability in service its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them together.

The veteran has asserted that he was exposed to acoustic 
trauma in service, attributed to small arms fire.  The 
veteran contends that his bilateral hearing loss and tinnitus 
are directly related to his active military service.  

The medical evidence of record shows that the veteran did not 
have hearing loss meeting the criteria of 38 C.F.R. § 3.385 
for impaired hearing at any time during his two periods of 
service, generally, but not consecutively extending from 1945 
to 1968.  The service medical records on file are negative 
for reference to complaints of tinnitus, hearing difficulty, 
or acoustic trauma or for any related diagnosis. In August 
1966, when examined prior to separation, the veteran's 
hearing was normal and no ear disease or defect was reported.

The earliest post-service indication of any reduction in 
hearing acuity was shown in 2002, more than 30 years after 
discharge from service at which time it appears that 
bilateral hearing loss meeting the criteria of 38 C.F.R. § 
3.385 was initially shown.  The veteran's complaints of 
tinnitus made during the October 2003 VA examination were 
apparently accepted as credible and accordingly, tinnitus 
was, in effect, assessed at that time.  Accordingly, there is 
no question that the veteran has currently manifested 
bilateral hearing loss and tinnitus.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the U.S. Court of 
Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of item (a), above, 
i.e., acoustic trauma in service, has been reported.  The 
Board has no reason to doubt the veteran's credibility on 
this matter.  However, the Board notes that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  Moreover, the record also 
reflects that the veteran was exposed to post-service 
civilian noise on an assembly line, where the veteran reports 
he did not wear hearing protection.  

The more critical question turns upon element (b), i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  This question is also critical as to the 
claimed tinnitus.

With regard to etiology, the record contains an October 2003 
VA examination report.  The VA examiner having: evaluated the 
veteran, reviewed the claims folder and received a credible 
and complete history from the veteran, opined that it was 
less likely than not that the veteran's hearing loss and 
tinnitus were due to noise exposure while in the military, 
and pointed to the veteran's family history of hearing 
impairment, post-service occupational noise exposure, and his 
failure to claim hearing loss prior to 2003 as factors used 
in concluding that determining that it was less likely than 
not that hearing loss and tinnitus were service-connected.  
There is no contrary clinical evidence or competent medical 
opinion of record. 

Accordingly, the Board finds that the most significant 
evidence consists of the fact that the veteran had absolutely 
no documented complaints, treatment or diagnosis of hearing 
loss or tinnitus inservice; and no evidence of hearing 
deficit loss on separation or during the first post-service 
year, despite his reported history of significant acoustic 
trauma in service.  The Board notes that according to the 
veteran's own reports, he initially noted hearing loss in 
1968.  However, he did not file a VA service connection claim 
for hearing loss and tinnitus in August 1968, at which time 
he did file several other service-connection claims.  
Morever, when examined by VA in December 1968, during the 
veteran's first post-service year, he did not complain of 
tinnitus or of any hearing deficit and the examiner 
specifically documented that no hearing loss was noted.  This 
evidence strongly supports the opinion of the VA examiner to 
the effect that it appears more likely that an etiological 
link exists between the veteran's post-service occupation and 
activities and his development of hearing loss and tinnitus 
than between service and his claimed hearing loss and 
tinnitus.

The Board also finds it significant that there is no 
objective continuity of symptomatology of bilateral hearing 
loss and tinnitus after service which would tend to establish 
the claim.  See 38 C.F.R. § 3.303(b).  As discussed above, 
neither a 1966 service examination, a 1968 VA examination 
conducted during the veteran's first post-service year, nor 
any post-service evidence shows any indication of bilateral 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385 or diagnosis of tinnitus until 2002, more than 30 
years after the veteran left active military service.  This 
gap in the evidentiary record preponderates strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of hearing 
loss or tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of hearing loss or tinnitus 
for decades after the period of active duty is itself 
evidence which tends to show that hearing loss and tinnitus 
did not have their onsets in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The veteran contends that he sustained hearing loss and 
tinnitus during service due to acoustic trauma sustained 
therein, which progressively worsened following service until 
the present time.  The Board acknowledges, and has no reason 
to doubt, the veteran's assertion that he was exposed to 
acoustic trauma in service.  However, these contentions were 
made almost 35 years after service.  Supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(holding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  In this case, the competent 
evidence of record, which includes clinical evidence and a VA 
medical opinion, preponderates against a finding that the 
veteran has a current bilateral hearing disability and 
tinnitus related to service or any incident thereof, and 
accordingly service connection for both conditions must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.  As the evidence preponderates 
against the claim for service connection for bilateral 
hearing loss and tinnitus, the benefit-of-the-doubt doctrine 
is inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


